Citation Nr: 1437480	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-32 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right ankle disability.  

2. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1971 to November 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, a hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing he was granted a 90-day abeyance period for the submission of additional evidence.  That time period lapsed; no additional evidence was received.  


FINDINGS OF FACT

1. A left knee disability was not manifested in service; arthritis of the left knee was not manifested in the first postservice year; and the Veteran's current left knee disability is not shown to be related to his service, or to have been caused or aggravated by his service-connected right ankle disability.  

2. A right knee disability was not manifested in service; arthritis of the right knee was not manifested in the first postservice year; and the Veteran's current right knee disability is not shown to be related to his service, or to have been caused or aggravated by his service-connected right ankle disability.  


CONCLUSIONS OF LAW

1. Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  
2. Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to the initial adjudication of the claims.  A May 2008 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the May 2014 hearing, the undersigned discussed the evidence that is needed to substantiate the claims of service connection for left and right knee disabilities, to include as secondary to a service-connected right ankle disability, and identified evidence to be secured (i.e., evidence of a nexus between his service-connected right ankle disability and his left and right knee disabilities).  The Veteran was assisted at the hearing by an accredited representative of the Texas Veterans Commission.  He was afforded a 90-day abeyance period for submission of additional evidence.  That period of time lapsed; no additional evidence was received.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in June 2009 and August 2012.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including arthritis), may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of:  (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran's STRs, including an August 1976 service separation examination, are silent for any complaints, findings, treatment, or diagnosis related to the left or right knee.  In a November 1976 statement of medical condition, the Veteran indicated that there was no change in his medical condition since his separation examination.  

In the March 2009 notice of disagreement, the Veteran (via his representative) asserted that his left and right knee disabilities stem from the laxity in his right ankle.  He contended that he had fallen numerous times because of his ankle giving way, which aggravated both his ankle and knee disabilities and caused chronic pain.  

A June 1999 private treatment record from Dr. J.O. shows that the Veteran reported a left knee anterior cruciate ligament (ACL) surgery in January 1999.  

November and December 1998 private treatment records from Texas Orthopedic Hospital show that magnetic resonance imaging (MRI) of the left knee revealed evidence of a partial ACL tear, mucinous degeneration, and focal chondromalacia patella.  MRI of the right knee revealed a linear tear in the posterior horn of the medial meniscus, a focal tear in the anterior horn of the lateral meniscus, evidence of moderate chondromalacia patella, and chondropathy.  

VA treatment records show that February 2007 X-rays of the left knee revealed narrowed medial joint space and sclerotic articular margins, possible small suprapatellar joint space effusion, and vascular calcification.

On June 2009 VA examination, the examiner noted that the Veteran had a left ACL repair in 1999 and right knee arthroscopic surgery for evidently arthritic problems in 2000.  The examiner noted that the Veteran "indicated to me that he felt like his job causes knee problems and since he has had his surgery, he is very happy."  X-rays revealed bilateral minimal osteoarthritic changes and postoperative changes in the left knee.  The examiner found no symptomatology related to the Veteran's knees, and opined that his bilateral knees are not secondary to his ankle.  

On August 2012 VA examination, the Veteran reported that he had surgery on both knees in 1999 and that his ankle would roll easily without a brace or high top boots on.  He denied a history of injury to either knee.  X-rays did not reveal arthritis of either knee.  The diagnoses were left knee status post ACL reconstruction and right knee medial meniscus tear.  The examiner opined that the Veteran's left and right knee disabilities are less likely than not (less than 50 % probability) proximately due to or the result of his service connected right ankle disability.  The examiner explained that there is no medical science to support the claim that his right ankle condition caused or aggravated his bilateral knee condition; there is no history of injury to either knee; he does have a moderately unstable right ankle but it is asymptomatic when he uses his brace and/or high top lace up boots; and there is no association between his ankle condition and his knee conditions.  The examiner further opined that there are no private records (no history or office notes) regarding the Veteran's knee surgery, and the only MRI report from November 1998, did not change his opinion.  

It is not in dispute that the Veteran has left and right knee disabilities.  On August 2012 VA examination, left knee status post ACL reconstruction and right knee medial meniscus tear were diagnosed.  What he must show to establish service connection for the left and right knee disabilities is that such are related to his service or were caused or aggravated by a service-connected disability.  There is no evidence or allegation of a left or right knee injury in service.  It is not shown by the record or alleged that a left or right knee disability was manifested in service.  Furthermore, there is no evidence or allegation that arthritis in either knee was manifested in the first year following the Veteran's separation from active duty; the initial finding of bilateral minimal osteoarthritic changes in the knees was in June 2009 X-rays (approximately 33 years postservice).  Consequently, service connection for left or right knee disabilities on the basis that they became manifest in service and persisted, or on a presumptive basis (for left or right knee arthritis as a chronic disease under 38 C.F.R. §§ 1112, 1137) is not warranted.  

The Veteran's theory of entitlement is essentially one of secondary service connection, i.e., that his left and right knee disabilities were caused or aggravated by his service-connected right ankle disability.  Regarding the threshold requirements to substantiate such claim, there is undisputed evidence of current left and right knee disabilities (albeit largely asymptomatic postsurgery per the June 2009 VA examination), and he has a service-connected right ankle disability.  What remains necessary to substantiate the claims is competent evidence that the service-connected right ankle disability caused or aggravated the left and right knee disabilities.  Whether a disability of an ankle caused or aggravated bilateral knee disabilities is, in the absence of factors capable of lay observations, e.g. an injury to a knee from a fall due to ankle instability, a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
The medical evidence that directly addresses that question is against the Veteran's claims.  It consists of the June 2009 and August 2012 VA examination reports.  The examiners expressed familiarity with the record, and the August 2012 examiner, in particular, cited to medical principles (that there is no medical science to support that a right ankle condition caused or aggravated bilateral knee disability) and to supporting factual data, including that the Veteran has not submitted any evidence of knee injuries [which could be attributed to a right ankle disability] and that while the Veteran had a moderately unstable right ankle, it was largely asymptomatic when he wore a brace or high top lace-up boots.   These opinions are probative evidence in this matter; and because there is no competent evidence to the contrary, they are persuasive.  

The Veteran's own statement to the June 2009 VA examiner, that he believed his job causes knee problems, is against his claim.  The Board notes the Veteran's assertions (via his representative) relating bilateral knee disabilities to his service-connected right ankle disability.  As the Veteran and his representative are laypersons, their opinions in the matter are not competent evidence; significantly they do not cite to supporting medical opinion or medical literature.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claims must be denied.  


ORDER

The appeal seeking service connection for a left knee disability is denied.  

The appeal seeking service connection for a right knee disability is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


